DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the plurality of simulated workpieces” in lines 8 and 13-14.  This limitation and those that follow are indefinite, because there is insufficient antecedent basis for the plurality of simulated workpieces in the claim.
Dependent claims 17-20 are rejected as ultimately depending from a claim (claim 16) rejected under 35 U.S.C. 112(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Although the claims at issue are not identical, they are not patentably distinct from each other because matters of differing claim scope between the instant claims and the copending claims would be resolved and obvious to one of ordinary skill in the art in view of the various references cited herein.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-4, 6-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 20150072323 (“Postlethwaite”).
Concerning claim 1, Postlethwaite discloses A welding simulator (¶ [0005]) comprising: 
a display (Figs. 9A-9C, ¶ [0044] (“face mounted display device (FMDD) 140”), ¶ [0048]); 
a mock welding tool (Fig. 1 (mock welding tool (MWT) 160), ¶ [0033]); 
a plurality of coupons representing a plurality of simulated workpieces (Fig. 1 (welding coupon (WC) 180), Figs. 7A-7B (two six inch diameter pipes 175′ and 175″), ¶ [0033], ¶[0044], ¶ [0063], ¶ [0067]); 
assembly position and orientation data for the plurality of simulated workpieces (¶ [0043] (“the T/S 170 includes position and orientation detectors and sends signal commands to the PPS 110 to provide position and orientation information, and the WC 175 includes position detecting sensors (e.g., coiled sensors for detecting magnetic fields). A user is able to see a rendering of the T/S 170 adjust on the ODD 150 as the adjustment parameters are changed”)) arranged into a simulated structure (¶ [0044] (“The WC 175 simulates two six inch diameter pipes 175′ and 175″ placed together to form a root 176 to be welded.”) Two simulated work pieces pipes 175′ and 175″ are tracked to provide position and orientation data for the twi pieces as a simulated structure.); and 
a housing holding logic comprising a memory storing machine-readable instructions and a processor for executing the instructions (¶ [0081]) to: 
generate a simulated environment in which the plurality of simulated workpieces are arranged according to the position and orientation data (¶ [0043-; 
define a plurality of weld paths for a training exercise, wherein the weld paths are defined by the arrangement of the simulated workpieces (¶ [0007], ¶ [0044 (“A first portion of the arm 173, to which the WC 175 is attached, is capable of being tilted with respect to a second portion of the arm 173, as shown in FIG. 6. This allows the user to practice pipe welding with the pipe in any of several different orientations and angles.”), ¶ [0056-0058] an ideal weld path must be defined in order to compare user data to ideal data, ¶ [0093]); 
track a plurality of traversals of the mock welding tool corresponding to the plurality of weld paths (Fig. 8, ¶ [0045], ¶ [0056] (“During a simulated welding scenario, the graphing functionality 1214 gathers user performance parameters and provides the user performance parameters to the graphical user interface functionality 1213 for display in a graphical format (e.g., on the ODD 150). Tracking information from the ST 120 feeds into the graphing functionality 1214. The graphing functionality 1214 includes a simple analysis module (SAM) and a whip/weave analysis module (WWAM). The SAM analyzes user welding parameters including welding travel angle, travel speed, weld angle, position, and tip to work distance by comparing the welding parameters to data stored in bead tables … The SAM and WWAM interpret raw input data (e.g., position and orientation data) into functionally usable data for graphing. For each parameter analyzed by the SAM and the WWAM, a tolerance window is defined by parameter limits around an optimum or ideal set point input into bead tables using the tolerance editor 1221”) During simulated welding the movement of the mock welding ; and 
display the simulated environment, a plurality of simulated welds resulting from the plurality of traversals, and the simulated structure formed by the simulated plurality of simulated welds combined with the arrangement of the simulated workpieces (¶ [0035], ¶ [0049], ¶ [0059] (“The system 100 is capable of analyzing and displaying the results of virtual welding activity.”)).
Concerning claim 2, Postlethwaite discloses The welding simulator of claim 1 (See claim 1); wherein the processor executes instructions to calculate a parameter of each of the simulated welds (¶¶ [0006], [0032], [0036], [0056] (“The SAM analyzes user welding parameters including welding travel angle, travel speed, weld angle, position, and tip to work distance by comparing the welding parameters to data stored in bead tables.”), ¶ [0059]).
Concerning claim 3, Postlethwaite discloses The welding simulator of claim 2 (See claim 2); wherein the processor executes instructions to display an indication of the calculated parameter of each of the simulated welds (¶ [0036]).
Concerning claim 4, Postlethwaite discloses The welding simulator of claim 2 (See claim 2); wherein the processor executes instructions to calculate a score for the structure determined from an aggregate of the calculated parameter of the simulated welds (¶ [0078] (“student training data for a student may also include … technique parameter scores based on a welding procedure specification (WPS), a welding pass number and a weld score per pass, an average of weld score passes, an overall score”) The system calculates two types of scores for the structure determined from an aggregate of the calculated parameters: average scores and overall scores.)
The welding simulator of claim 1 (See claim 1); wherein the simulated workpieces represent portions of an assembly (¶ [0044] (“FIG. 7A illustrates an example embodiment of a pipe welding coupon (WC) 175 of the system 100 of FIG. 1. The WC 175 simulates two six inch diameter pipes 175′ and 175″ placed together to form a root 176 to be welded.”)).
Concerning claim 7, Postlethwaite discloses The welding simulator of claim 1 (See claim 1); wherein the simulated workpieces are stored as computer-aided design models (¶ [0063] (“special non-standard welding coupons may be provided based on real-world CAD drawings of parts. Users may be able to train on welding a CAD part even before the part is actually produced in the real world.”) A non-standard welding coupon may be stored as a CAD model).
Concerning claim 8, Postlethwaite discloses The welding simulator of claim 1 (See claim 1); wherein each of the simulated workpieces is stored as a plurality of measurements taken from an actual part (¶ [0063] (“special non-standard welding coupons may be provided based on real-world CAD drawings of parts. Users may be able to train on welding a CAD part even before the part is actually produced in the real world.”) A non-standard welding coupon may be stored as a CAD model, which comprises a plurality of measurements taken from an actual or designed part.) 
Concerning claim 9, Postlethwaite discloses The welding simulator of claim 1 (See claim 1); wherein the display is configured to allow a real-world object to be viewed in a user's field of vision (¶ [0061-0063] (“Calibration ensures that physical feedback perceived by the user during a welding process matches up with what is displayed to the user in virtual reality space, making the simulation seem more real. For example, if the user slides the tip of a MWT 
Concerning claim 10, Postlethwaite discloses A welding training system (¶ [0005]) comprising: 
a display configured to project images into the field of view of a user (Figs. 9A-9C, ¶ [0048], ¶ [0063] (“The remaining fourth video output may be routed to a projector, for example.”)); 
a welding tool (Fig. 1 (mock welding tool (MWT) 160), ¶ [0033]); 234847-7196-5322, v.3Attorney Docket No. 22976/04218 
(2017-033-US-NP[2])a workpiece (Fig. 1 (welding coupon (WC) 180), Figs. 7A-7B, ¶ [0033], ¶ [0063], ¶ [0067]); and 
a housing holding logic comprising a memory storing machine-readable instructions and a processor (¶ [0081]) for executing the instructions to: 
define a weld path using the workpiece (¶ [0007], ¶ [0044 (“A first portion of the arm 173, to which the WC 175 is attached, is capable of being tilted with respect to a second portion of the arm 173, as shown in FIG. 6. This allows the user to practice pipe welding with the pipe in any of several different orientations and angles.”), ¶ [0056-0058] an ideal weld path must be defined in order to compare user data to ideal data, ¶ [0093]); 
select an area of the weld path (¶ [0034-0036] (“”The physical WUI 130 resides on a front portion of the console 135 and provides knobs, buttons, and a joystick for user selection of various modes and functions.), ¶ [0037] (“the ODD 50 is capable of displaying user selections 153 including menu, actions, visual cues, new coupon, and end ; 
generate a graphic that provides information regarding the area to the user (¶ [0036] (“As shown in FIG. 3, the ODD 150 is capable of displaying a first user scene showing various welding parameters 151 including position, tip to work, weld angle, travel angle, and travel speed. These parameters may be selected and displayed in real time in graphical form and are used to teach proper welding technique.”), ¶ [0060]); and 
display the graphic in a manner that overlays the graphic within the area in the user's field of view (¶ [0060] (“Visual cues functionality 1219 provide immediate feedback to the user by displaying overlaid colors and indicators on the FMDD 140 and/or the ODD 150. Visual cues are provided for each of the welding parameters 151 including position, tip to work distance, weld angle, travel angle, travel speed, and arc length (e.g., for stick welding) and visually indicate to the user if some aspect of the user's welding technique should be adjusted based on the predefined limits or tolerances.”)).
Concerning claim 11, Postlethwaite discloses The welding training system of claim 10 (See claim 10); wherein the graphic comprises a suggested action to be taken by the user(¶ [0060] (“Visual cues functionality 1219 provide immediate feedback to the user by displaying overlaid colors and indicators on the FMDD 140 and/or the ODD 150. Visual cues are provided for each of the welding parameters 151 including position, tip to work distance, weld angle, travel angle, travel speed, and arc length (e.g., for stick welding) and visually indicate to the user if some aspect of the user's welding technique should be adjusted based on the predefined limits .)  
Concerning claim 12, Postlethwaite discloses The welding training system of claim 10 (See claim 10); wherein the processor executes instructions to: 
track a traversal of the welding tool relative to the weld path(Fig. 8, ¶ [0045], ¶ [0056] (“During a simulated welding scenario, the graphing functionality 1214 gathers user performance parameters and provides the user performance parameters to the graphical user interface functionality 1213 for display in a graphical format (e.g., on the ODD 150). Tracking information from the ST 120 feeds into the graphing functionality 1214. The graphing functionality 1214 includes a simple analysis module (SAM) and a whip/weave analysis module (WWAM). The SAM analyzes user welding parameters including welding travel angle, travel speed, weld angle, position, and tip to work distance by comparing the welding parameters to data stored in bead tables … The SAM and WWAM interpret raw input data (e.g., position and orientation data) into functionally usable data for graphing. For each parameter analyzed by the SAM and the WWAM, a tolerance window is defined by parameter limits around an optimum or ideal set point input into bead tables using the tolerance editor 1221”) During simulated welding the movement of the mock welding tool is tracked in relation to the coupon to generate user performance parameters, which are compared to ideal parameters corresponding to the plurality of weld paths); and 
display a simulated weld resulting from the traversal in the user's field of view (¶ [0035], ¶ [0049] (“the FMDD 140 includes two high-contrast SVGA 3D OLED microdisplays capable of delivering fluid full-motion video in the 2D and frame sequential video modes. Video of the virtual reality environment is provided and displayed on the FMDD 140”), ¶ [0059-0069] .  
Concerning claim 13, Postlethwaite discloses The welding training system of claim 12 (See claim 12); wherein a score is generated that represents the quality of a simulated weld (¶ [0058-0059], ¶ [0078] (“student training data for a student may also include … technique parameter scores based on a welding procedure specification (WPS), a welding pass number and a weld score per pass, an average of weld score passes, an overall score”)).  
Concerning claim 14, Postlethwaite discloses The welding training system of claim 10 (See claim 10); wherein the processor executes instructions to: 
track a traversal of the welding tool relative to the weld path Fig. 8, ¶ [0045], ¶ [0056] (“During a simulated welding scenario, the graphing functionality 1214 gathers user performance parameters and provides the user performance parameters to the graphical user interface functionality 1213 for display in a graphical format (e.g., on the ODD 150). Tracking information from the ST 120 feeds into the graphing functionality 1214. The graphing functionality 1214 includes a simple analysis module (SAM) and a whip/weave analysis module (WWAM). The SAM analyzes user welding parameters including welding travel angle, travel speed, weld angle, position, and tip to work distance by comparing the welding parameters to data stored in bead tables … The SAM and WWAM interpret raw input data (e.g., position and orientation data) into functionally usable data for graphing. For each parameter analyzed by the SAM and the WWAM, a tolerance window is defined by parameter limits around an optimum or ideal set point input into bead tables using the tolerance editor 1221”) During simulated welding the movement of the mock welding tool is tracked in relation to the coupon to generate user ; and 
display an actual weld resulting from the traversal overlaid on a portion of the workpiece in the user's field of view (¶ [0035], ¶ [0037] (“The ODD 150 may be viewed by an instructor and/or students for various training purposes. For example, the view may be rotated around the finished weld allowing visual inspection by an instructor.”) ¶ [0049] (“the FMDD 140 includes two high-contrast SVGA 3D OLED microdisplays capable of delivering fluid full-motion video in the 2D and frame sequential video modes. Video of the virtual reality environment is provided and displayed on the FMDD 140”), ¶ [0059-0069] (“The system 100 is capable of analyzing and displaying the results of virtual welding activity.”) The resulting weld may be viewed as an overlay on the coupon representing a workpiece in the ODD150 when it is rotated around the coupon/finished weld or by the FMDD 140).  
Concerning claim 15, Postlethwaite discloses the welding training system of claim 10 (See claim 10); wherein the information regarding the selected area comprises one or more virtual cues, images, and other information for grading the user in performing an operation (¶ [0060] Visual cues functionality 1219 is a virtual cue or image. ¶ [0076] (The LMS provides for … allowing welding instructors and/or welding students to access at least a portion of the student training data for one or more of viewing, analysis, grading, and reporting.)).  
Concerning claim 16, Postlethwaite discloses 16. A welding training system (¶ [0005]) comprising: 
a display (Figs. 9A-9C, ¶ [0044] (“face mounted display device (FMDD) 140”), ¶ [0048]); 
a welding tool (Fig. 1 (mock welding tool (MWT) 160), ¶ [0033]); 
assembly position and orientation data for the plurality of simulated workpieces arranged into a simulated structure (¶ [0043] (“the T/S 170 includes position and orientation detectors and sends signal commands to the PPS 110 to provide position and orientation information, and the WC 175 includes position detecting sensors (e.g., coiled sensors for detecting magnetic fields). A user is able to see a rendering of the T/S 170 adjust on the ODD 150 as the adjustment parameters are changed”)); and 
a housing holding logic comprising a memory storing machine-readable instructions and a processor for executing the instructions (¶ [0081]) to: 
generate a simulated environment in which the plurality of simulated workpieces are arranged according to the position and orientation data (¶ [0043-0044] (“the system 100 is able to track the MWT 160 and the FMDD 140 with respect to the WC 175 in a virtual environment. … The WC 175 simulates two six inch diameter pipes 175′ and 175″ placed together to form a root 176 to be welded.”) and a weld path for a weld is defined by the arrangement of the simulated workpieces (¶ [0007], ¶ [0044 (“A first portion of the arm 173, to which the WC 175 is attached, is capable of being tilted with respect to a second portion of the arm 173, as shown in FIG. 6. This allows the user to practice pipe welding with the pipe in any of several different orientations and angles.”), ¶ [0056-0058] an ideal weld path must be defined in order to compare user data to ideal data, ¶ [0093]); 
track a plurality of traversals of the mock welding tool corresponding to the plurality of weld paths (Fig. 8, ¶ [0045], ¶ [0056] (“During a simulated welding scenario, the graphing functionality 1214 gathers user performance parameters and provides the user performance parameters to the graphical user interface functionality ; 
display the simulated environment, and an actual weld resulting from the plurality of simulated welds resulting from the plurality of traversals, and the simulated structure (¶ [0035], ¶ [0049], ¶ [0059] (“The system 100 is capable of analyzing and displaying the results of virtual welding activity.”)); and 
store data that defines characteristics of the plurality of traversals (¶ [0082] (“The student training data may be stored on the virtual reality welding system 1400 in the form of one or more electronic files, for example… information related to a performance of the user for each of the welding processes.”), ¶ [0087]).  
Concerning claim 18, Postlethwaite discloses The welding training system of claim 16 (See claim 16); where the characteristics of the plurality of traversals comprise at least one of: a distance from the tip of the tool to the workpiece, an angle of the tool (¶ [0088] (“the , and a travel speed of the tool (¶ [0089] (“a graph of the average travel speed of a mock welding tool over a plurality of successive welding activities”)).  
Concerning claim 19, Postlethwaite discloses The welding training system of claim 16, where the welds resulting from the plurality of traversals are simulated welds (¶ [0032] (“The system is capable of simulating, in a virtual reality space, a weld puddle having real-time molten metal fluidity and heat dissipation characteristics. The system is also capable of displaying the simulated weld puddle on the display device in real-time.”), ¶ [0056]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Postlethwaite in view of U.S. Patent Publication No. 20130189658 (“Peters”). 
Concerning claim 1, Postlethwaite discloses A welding simulator (¶ [0005]) comprising: 
a display (Figs. 9A-9C, ¶ [0044] (“face mounted display device (FMDD) 140”), ¶ [0048]); 
a mock welding tool (Fig. 1 (mock welding tool (MWT) 160), ¶ [0033]); 
a plurality of coupons representing a plurality of simulated workpieces (Fig. 1 (welding coupon (WC) 180), Figs. 7A-7B, ¶ [0033], ¶ [0063], ¶ [0067]); 
assembly position and orientation data for the plurality of simulated workpieces (¶ [0043] (“the T/S 170 includes position and orientation detectors and sends signal commands to the PPS 110 to provide position and orientation information, and the WC 175 includes position detecting sensors (e.g., coiled sensors for detecting magnetic fields). A user is able to see a rendering of the T/S 170 adjust on the ODD 150 as the adjustment parameters are changed”)) arranged into a simulated structure (¶ [0044] (“The WC 175 simulates two six inch diameter pipes 175′ and 175″ placed together to form a root 176 to be welded.”) Two simulated work pieces pipes 175′ and 175″ are tracked to provide position and orientation data for the twi pieces as a simulated structure.); and 
a housing holding logic comprising a memory storing machine-readable instructions and a processor for executing the instructions (¶ [0081]) to: 
generate a simulated environment in which the plurality of simulated workpieces are arranged according to the position and orientation data (¶ [0043-0044] (“the system 100 is able to track the MWT 160 and the FMDD 140 with respect to the WC 175 in a virtual environment.”); 
define a plurality of weld paths for a training exercise, wherein the weld paths are defined by the arrangement of the simulated workpieces (¶ [0007], ¶ [0044 (“A first portion of the arm 173, to which the WC 175 is attached, is capable of being tilted with respect to a second portion of the arm 173, as shown in FIG. 6. This allows the user to practice pipe welding with the pipe in any of several different orientations and angles.”), ¶ [0056-0058] an ideal weld path must be defined in order to compare user data to ideal data, ¶ [0093]); 
track a plurality of traversals of the mock welding tool corresponding to the plurality of weld paths (Fig. 8, ¶ [0045], ¶ [0056] (“During a simulated welding scenario, the graphing functionality 1214 gathers user performance parameters and provides the user performance parameters to the graphical user interface functionality 1213 for display in a graphical format (e.g., on the ODD 150). Tracking information from the ST 120 feeds into the graphing functionality 1214. The graphing functionality 1214 includes a simple analysis module (SAM) and a whip/weave analysis module (WWAM). The SAM analyzes user welding parameters including welding travel angle, travel speed, weld angle, position, and tip to work distance by comparing the welding parameters to data stored in bead tables … The SAM and WWAM interpret raw input data (e.g., position and orientation data) into functionally usable data for graphing. For each parameter analyzed by the SAM and the WWAM, a tolerance window is defined by ; and 
display the simulated environment, a plurality of simulated welds resulting from the plurality of traversals, and the simulated structure formed by the simulated plurality of simulated welds combined with the arrangement of the simulated workpieces (¶ [0035], ¶ [0049], ¶ [0059] (“The system 100 is capable of analyzing and displaying the results of virtual welding activity.”)). To the extent Postlethwaite does not disclose a simulated structure, Peters teaches this limitation (¶ [0117] (“Furthermore, simulation of a weldment in a simulated structure may be performed. For example, a virtual weldment having a virtual weld joint created by a user of a VRAW system may be incorporated into a virtual simulation of a bridge for testing.”))
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the welding simulator of Postlethwaite for addition of “simulation of a weldment in a simulated structure” from Peters to incorporate a plurality of welds into a simulated structure. Since both references teach methods and systems for computer simulated welding the references are from the same field of endeavor and are analogous art. A POSITA would have been motivated to combine Postlethwaite and Peters because the welding simulators described in each are from the same applicant and include the same basic structure and steps as shown in many duplicate figures, therefore of simulated structures in Peters could have been predictably added to the system of Postlethwaite. Further, a 
Concerning claims 2-4, these are disclosed by Postlethwaite for the reasons set forth in the section on 102.
Concerning claim 5, Postlethwaite discloses The welding simulator of claim 2 (See claim 2); Peters teaches: wherein the processor executes instructions to: 
apply a simulated force to the simulated structure (Figs. 20-24, Fig. 21 (step 2120) ¶ [0135-0136] (“The PPS 110 also provides hardware and software configured as an analysis engine for performing testing and inspection of a virtual weldment. The PPS 2010 is capable of inputting data representative of a virtual weldment and generating an animated 3D rendering of the virtual weldment for inspection using a rendering engine of the PPS 110 operating on the input data. The virtual weldment data may be … virtual weldment data created using a virtual reality welding simulator system (e.g., a VRAW system as previously described herein …  includes an advanced analysis/rendering/animation capability that allows the VWI system 2000 to perform a virtual destructive/non-destructive test on an input virtual weldment) … For example, a virtual weldment that is subjected to a virtual bend test may be shown to break in the animation at a location where a particular type of defect occurs in the weld joint of the virtual weldment.”)); 
determine a simulated stress present at each of the plurality of simulated welds (Fig. 21 (steps 2130 and 2140), ¶ [0149] (“The computer-simulated test may be performed by the VRAW system or the VWI system, for example. In step 2130, in ; and 
determine if each of the simulated welds is sufficient to withstand the simulated stress applied thereto (Fig. 21 (steps 2130 and 2140), ¶ [0149] (“In step 2140, the tested virtual weldment and the test data is subjected to a computer-simulated analysis. The computer-simulated analysis is configured to determine pass/fail conditions of the tested virtual weldment with respect to the characteristic(s) of the virtual weldment.”), ¶ [0136] (“a virtual weldment that is subjected to a virtual bend test may be shown to break in the animation at a location where a particular type of defect occurs in the weld joint of the virtual weldment.”), Determination of a break requires determination that the simulated .)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the welding simulator of Postlethwaite for addition of Peters’ “computer-simulated test[ing] … performed by the VRAW system or the VWI system.” Since both references teach methods and systems for computer simulated welding the references are from the same field of endeavor and are analogous art. A POSITA would have been motivated to combine Postlethwaite and Peters because the welding 
Concerning claims 6-9, these are disclosed by Postlethwaite for the reasons set forth in the section on 102.
Concerning claim 16, Postlethwaite discloses A welding training system (¶ [0005]) comprising: 
a display (Figs. 9A-9C, ¶ [0044] (“face mounted display device (FMDD) 140”), ¶ [0048]); 
a welding tool (Fig. 1 (mock welding tool (MWT) 160), ¶ [0033]); 
assembly position and orientation data for the plurality of simulated workpieces arranged into a simulated structure (¶ [0043] (“the T/S 170 includes position and orientation detectors and sends signal commands to the PPS 110 to provide position and orientation information, and the WC 175 includes position detecting sensors (e.g., coiled sensors for detecting magnetic fields). A user is able to see a rendering of the T/S 170 adjust on the ODD 150 as the adjustment parameters are changed”)); and 
a housing holding logic comprising a memory storing machine-readable instructions and a processor for executing the instructions (¶ [0081]) to: 
generate a simulated environment in which the plurality of simulated workpieces are arranged according to the position and orientation data (¶ [0043-and a weld path for a weld is defined by the arrangement of the simulated workpieces (¶ [0007], ¶ [0044 (“A first portion of the arm 173, to which the WC 175 is attached, is capable of being tilted with respect to a second portion of the arm 173, as shown in FIG. 6. This allows the user to practice pipe welding with the pipe in any of several different orientations and angles.”), ¶ [0056-0058] an ideal weld path must be defined in order to compare user data to ideal data, ¶ [0093]); 
track a plurality of traversals of the mock welding tool corresponding to the plurality of weld paths (Fig. 8, ¶ [0045], ¶ [0056] (“During a simulated welding scenario, the graphing functionality 1214 gathers user performance parameters and provides the user performance parameters to the graphical user interface functionality 1213 for display in a graphical format (e.g., on the ODD 150). Tracking information from the ST 120 feeds into the graphing functionality 1214. The graphing functionality 1214 includes a simple analysis module (SAM) and a whip/weave analysis module (WWAM). The SAM analyzes user welding parameters including welding travel angle, travel speed, weld angle, position, and tip to work distance by comparing the welding parameters to data stored in bead tables … The SAM and WWAM interpret raw input data (e.g., position and orientation data) into functionally usable data for graphing. For each parameter analyzed by the SAM and the WWAM, a tolerance window is defined by parameter limits around an optimum or ideal set point input into bead tables using the tolerance editor 1221”) During simulated welding the movement of the mock welding ; 
display the simulated environment, and an actual weld resulting from the plurality of simulated welds resulting from the plurality of traversals, and the simulated structure (¶ [0035], ¶ [0049], ¶ [0059] (“The system 100 is capable of analyzing and displaying the results of virtual welding activity.”)); and 
store data that defines characteristics of the plurality of traversals (¶ [0082] (“The student training data may be stored on the virtual reality welding system 1400 in the form of one or more electronic files, for example… information related to a performance of the user for each of the welding processes.”), ¶ [0087]).  
To the extent Postlethwaite does not disclose a simulated structure, Peters teaches this limitation (¶ [0117] (“Furthermore, simulation of a weldment in a simulated structure may be performed. For example, a virtual weldment having a virtual weld joint created by a user of a VRAW system may be incorporated into a virtual simulation of a bridge for testing.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the welding simulator of Postlethwaite for addition of “simulation of a weldment in a simulated structure” from Peters to incorporate a plurality of welds into a simulated structure. Since both references teach methods and systems for computer simulated welding the references are from the same field of endeavor and are analogous art. A POSITA would have been motivated to combine Postlethwaite and Peters because the welding simulators described in each are from the same applicant and include the same basic structure and steps as shown in many duplicate figures, therefore of simulated structures in Peters could have been predictably added to the system of Postlethwaite. Further, a POSITA would have been 
Concerning claims 18-20, these are disclosed by Postlethwaite for the reasons set forth in the section on 102.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Postlethwaite in view of U.S. Patent Publication No. 20150235565 (“Postlethwaite 2”). Alternatively, claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Postlethwaite in view of Peters and further in view of U.S. Patent Publication No. 20150235565 (“Postlethwaite 2”).
Concerning claim 8, Postlethwaite discloses the welding simulator of claim 1 (See claim 1); wherein each of the simulated workpieces is stored as a plurality of measurements taken from an actual part (¶ [0063] (“special non-standard welding coupons may be provided based on real-world CAD drawings of parts. Users may be able to train on welding a CAD part even before the part is actually produced in the real world.”) A non-standard welding coupon may be stored as a CAD model, which comprises a plurality of measurements taken from an actual or designed part.) To the extent Postlethwaite does not disclose wherein each of the simulated workpieces is stored as a plurality of measurements taken from an actual part Postlethwaite 2 teaches this limitation ((¶ [0086] “The data stored on the welding coupon 175 may automatically indicate, to the simulator 10, the kind of welding coupon 175 that has been inserted in the stand 170. For example, a 2-inch pipe coupon may include information related to its diameter. Alternatively, a flat plate coupon may include information that indicates the kind of weld joint included on the coupon, e.g., a groove weld joint or a butt weld joint, as well as its physical dimensions. In this manner, information about the welding coupon 175 may be used to .

Claims 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Postlethwaite in view of U.S. Patent Publication No. 20160260261 (“Hsu”). Alternatively, claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Postlethwaite in view of Peters and further in view of U.S. Patent Publication No. 20160260261 (“Hsu”).
Concerning claim 17, Postlethwaite and Postlethwaite as modified disclose the welding training system of claim 16 (See claim 16). Postlethwaite does not disclose using a robotic welding system to perform student input welds, but does contemplate comparing real-world welding data from a student using a welding machine with training data (¶ [0007], Fig. 20). Hsu teaches wherein the processor executes instructions to transfer the stored data to a robotic welding system for execution by the robot welding system (Figs. 8-9 (step 902), ¶ [0111] . It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Postlethwaite for addition of the mechanism for transferring and performing student welds by a robot in Hsu. Since both references teach methods and systems for virtual reality welding the references are from the same field of endeavor. A POSITA would have been motivated to combine Postlethwaite and Hsu because the data from Postlethwaite could have been predictably used to perform a robotic weld as described in Hsu. Further, a POSITA would be motivated to combine add robotic performance of the weld to Postlethwaite, so students could appreciate tangible defects in their welding performance without the danger of an inexperienced student performing an actual weld. Further, addition of robotic welders to the training curriculum is useful because “Automated orbital welding requires training to ensure the operator understands welding, and all of the unique setup and implementation skills for controlling TIG beads. This includes error correction, larger diameter pipe welding, the utilization of remote cameras, and proper error assessment and correction.” See U.S. Patent publication No. 20150235565 ¶ [0132].
Concerning claim 20, Postlethwaite discloses The welding training system of claim 16 (See claim 16); where the welds resulting from the plurality of traversals are actual welds ((¶ [0007] (“The method may also include using the LMSA to enter real world welding data generated during a real-world welding process performed by a first student welder using a real-world welding machine, and using the LMSA to compare the real-world welding data to at least  (Figs. 8-9 (step 902), ¶ [0111] (“The human operator 108 holds a torch 808 and mimics performing a weld on the holographic workpiece 812. His torch positioning and movement is tracked by ToF camera and other sensors, and relayed to the robot 810 to perform the same weld robotically. … the human welder movement of the torch 808 may be recorded and transcribed to robot programming offline rather than in real time.”) ¶ [0057]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Postlethwaite for addition of the mechanism for transferring and performing student welds by a robot in Hsu. Since both references teach methods and systems for virtual reality welding the references are from the same field of endeavor. A POSITA would have been motivated to combine Postlethwaite and Hsu because the data from Postlethwaite could have been predictably used to perform a robotic weld as described in Hsu. Further, a POSITA would be motivated to combine add robotic performance of the weld to Postlethwaite, so students could appreciate tangible defects in their welding performance without the danger of an inexperienced student performing an actual weld. Further, addition of robotic welders to the training curriculum is useful because “Automated orbital welding requires training to ensure the operator understands welding, and all of the unique setup and implementation skills for controlling TIG beads. This includes error correction, larger diameter pipe welding, the utilization of remote cameras, and proper error assessment and correction.” See U.S. Patent publication No. 20150235565 ¶ [0132].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 20160125763 (“Becker”) that discloses a welding simulator with a display, chassis, coupons, the ability to track movement and define welding paths, and a scoring system for student welds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MALINA D. BLAISE/Primary Examiner, Art Unit 3715